NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1239-19

PATRICK WOODS,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
_________________________

                   Submitted January 25, 2021 – Decided March 19, 2021

                   Before Judges Sabatino and Currier.

                   On appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of the
                   Treasury, PERS No. 1143205.

                   Destribats Campbell, LLC, attorneys for appellant
                   (Raymond C. Staub, on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Jakai T. Jackson, Deputy Attorney
                   General, on the brief).
PER CURIAM

      Appellant Patrick Woods was employed by the New Jersey Department of

Health and Human Services and assigned to the Trenton Psychiatric Hospital

(Hospital). In 2014, he was disciplined for actual or attempted theft of state

property or equipment. At that time, he agreed to a settlement with the Hospital

under which the Hospital would seek his removal from employment if there were

any further issues with his personal conduct or misuse of public property.

      In September 2016, a security camera captured appellant removing items

from the Hospital's plumbing storeroom and placing them first into a state

vehicle and then into his own car. A second incident occurred two weeks later

when appellant again removed some items from state property, placing them into

his state truck and later his personal vehicle. The misuse of public property for

personal use was a violation of the New Jersey Administrative Code, and

Department of Human Services policy.

      Appellant was charged with disciplinary violations and suspended.

Thereafter, the Hospital sought his removal from employment.           Appellant

requested a hearing, following which a final notice of disciplinary action

sustained the charges. Appellant was removed from his employment effective

October 27, 2016.


                                                                             A-1239-19
                                       2
      After appellant appealed the decision, it was referred to the Office of

Administrative Law as a contested case. The parties executed a settlement

agreement in January 2019 in which appellant agreed he would resign as a

resolution to the administrative charges. 1 He also agreed he would not seek or

accept any employment in the future with the Hospital or any of its subsidiaries.

Under the agreement, appellant could apply for a disability pension, to be

effective January 1, 2017.

      During the pendency of the disciplinary appeal, appellant was involved in

a motor vehicle accident in November 2017 in which he claimed injuries. In

May 2018, he applied for an ordinary disability retirement with the Public

Employees' Retirement System (PERS).

      On October 17, 2019, defendant Board of Trustees of the Public

Employees' Retirement System (Board) issued a final administrative

determination, finding appellant was not eligible to file for ordinary disability

retirement benefits. Because appellant was separated from his employment due

to the administrative charges and his agreement to resign, rather than as the

result of a disability, he was not eligible for a disability retirement.



1
   Appellant was represented by counsel during the proceedings and the
execution of the settlement agreement.
                                                                           A-1239-19
                                          3
      On appeal, appellant contends (1) there were ambiguities in the settlement

agreement which require the court to "examine the surrounding circumstances

regarding the formation of [the] agreement[;]" and (2) the Board's decision was

capricious and arbitrary because it did not "sufficiently acknowledge

[a]ppellant's accident causing his disability[.]"

      Appellant bears the burden to demonstrate grounds for reversal.

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

We will "not disturb an administrative agency's determinations or findings

unless there is a clear showing that (1) the agency did not follow the law; (2) the

decision was arbitrary, capricious, or unreasonable; or (3) the decision was not

supported by substantial evidence." In re Application of Virtua-West Jersey

Hosp. Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008).

      When an agency decision satisfies such criteria, we accord substantial

deference to the agency's fact-finding and legal conclusions, acknowledging

"the agency's 'expertise and superior knowledge of a particular field.'" Circus

Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 10 (2009)

(quoting Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).

We will not substitute our judgment for the agency's even though we might have

reached a different conclusion. In re Stallworth, 208 N.J. 182, 194 (2011).


                                                                             A-1239-19
                                         4
      The issue before us, whether appellant is eligible for disability retirement

benefits, is governed by our recent decision in Cardinale v. Bd. of Trs., 458 N.J.

Super. 260 (App. Div. 2019).

      In Cardinale, this court considered an application for disability benefits

under the Police & Firemen's Retirement System ("PFRS"). Id. at 262. The

plaintiff, a former police officer, had voluntarily and irrevocably retired from

his position under a settlement agreement after he was suspended for a positive

drug test. Id. at 264-65. We held "that when a PFRS member—here a police

officer—voluntarily irrevocably resigns from active service, such a separation

from employment automatically renders the individual ineligible for ordinary

disability benefits." Id. at 263 (emphasis added). We found the plaintiff's

claimed disability "irrelevant to our holding that his irrevocable resignation

made him ineligible for benefits in the first place." Id. at 268.

      In Cardinale, we noted that the applicable PFRS statute, N.J.S.A. 43:16A-

8(2), directs that a public employee who retired due to disability, but then

recovered sufficiently to "perform either his former duty or any other available

duty in the department which his employer is willing to assign to him . . . shall

report for duty." Id. at 269 (emphasis added). This statutory requirement

provides a way "to return the previously disabled retiree to work as if that


                                                                            A-1239-19
                                        5
individual had never suffered a disability or interruption of service." Id. at 270;

see also In re Terebetski, 338 N.J. Super. 564, 570 (App. Div. 2001). The

statutory scheme accordingly strikes a balance between "a worker's interest with

those of an employer and the public by requiring PFRS workers—upon

rehabilitation—to forgo the benefits and return to work." Cardinale, 458 N.J.

Super. at 270.

      Crucially, we found in Cardinale that N.J.S.A. 43:16A-8(2) dictates that

this process—whereby a recipient recovers from his or her disability and returns

to work—is the only way the Board can cut off disability benefits. Id. at 271.

If, on the other hand, a worker "irrevocably resigned" from his or her former

position, that creates:

             [A] practical problem that strains the workability of the
             system . . . . [T]he Board cannot statutorily cease
             paying any approved disability benefits, once they have
             begun, for an individual who voluntarily resigns from
             duty to settle disciplinary charges and agrees never to
             return.

             [Id. at 270-73.]

      Consequently, we ruled in Cardinale that allowing an employee to seek

disability benefits in a situation where he or she had irrevocably retired would

prevent the State from ever cutting off disability benefits, even upon recovery,

because the employee could never "return" to his or her former employment. Id.

                                                                             A-1239-19
                                        6
at 273.    Such an outcome "would violate public policy, contravene the

rehabilitation statute, and encourage abuse of the disability retirement system."

Ibid. Accordingly, the plaintiff's irrevocable resignation rendered him ineligible

for participation in the disability pension scheme. Ibid.

      The pension scheme discussed in Cardinale, covering police and

firefighters, is different than the PERS pension scheme at issue in this case, and

governed by different statutes.       However, a comparison of the statutes

demonstrates that Cardinale's logic applies with equal force to the PERS pension

scheme. Such comparisons are particularly appropriate because the various

pension schemes were designed to be "part of a harmonious whole." Klumb v.

Bd. of Educ. of Manalapan-Englishtown Reg'l High Sch. Dist., Monmouth

Cnty., 199 N.J. 14, 32 (2009). In fact, the Supreme Court has analyzed one

pension scheme using other pension statutes as reference. See id. at 30-33.

      N.J.S.A. 43:16A-8(2), the PFRS statute at issue in Cardinale, requires a

recipient of disability benefits to, "upon the request of the retirement system"

undergo a medical examination and "[i]f the report of the medical board shall

show that such beneficiary is able to perform either his former duty or any other

available duty in the department which his employer is willing to assign to him,

the beneficiary shall report for duty . . . ." Cardinale, 458 N.J. Super. at 269-70.


                                                                              A-1239-19
                                         7
      By comparison, N.J.S.A. 43:15A-44, the PERS statute at issue in this

appeal, likewise requires an employee receiving disability pension benefits to

undergo a medical examination, in this case on an annual basis. It uses identical

language to N.J.S.A. 43:16A-8(2), stating: "[i]f the report of the medical board

shall show that such beneficiary is able to perform either his former duty or other

comparable duty which his former employer is willing to assign to him, the

beneficiary shall report for duty . . . ."

      Like the statute in Cardinale, N.J.S.A. 43:15A-44 does not provide an

alternative means for the Board to cut off disability pension benefits even where

a former employee's disability has ended.        The two schemes use identical

language regarding a pensioner's return to active service. Both statutes envision

a return to work as the sole means available to a pension board to cut off

disability benefits.

      The regulatory scheme for the PERS pension fund also supports the

Board's decision here. The pertinent PERS regulations instruct that an employee

who resigns for any other reason than inability to work due to a disability,

including resignation under a settlement agreement, is disqualified from seeking

disability retirement:

             a) Each disability retirement applicant must prove that
             his or her retirement is due to a total and permanent

                                                                             A-1239-19
                                             8
            disability that renders the applicant physically or
            mentally incapacitated from performing normal or
            assigned job duties at the time the member left
            employment; the disability must be the reason the
            member left employment.

            b) Members who have involuntarily or voluntarily
            terminated service for any of the reasons listed below
            will not be permitted to apply for a disability
            retirement:

                   ....

            2. Settlement agreements reached due to pending
            administrative or criminal charges, unless the
            underlying charges relate to the disability;

                   ....

            [N.J.A.C. 17:1-6.4.]

      The denial of appellant's disability application is therefore consistent with

the underlying statutes and the public policy on terminating pension benefits.

      Here, appellant cannot demonstrate any alleged disability is the reason he

left his employment. Moreover, the car accident in which appellant claims to

have sustained injuries resulting in his disability occurred almost a year after the

imposition of the disciplinary charges and his suspension from his job.

      In addition, appellant cannot pursue a disability retirement because he

executed a settlement agreement pertaining to the disciplinary charges in which

he agreed he could never work for the Hospital again. As we stated in Cardinale,

                                                                              A-1239-19
                                         9
an irrevocable resignation from employment bars appellant from eligibility for

a disability retirement as there is no mechanism for the termination of disability

benefits since appellant can never return to his job.

      We are satisfied the Board's decision was supported by the credible

evidence in the record and was not arbitrary or capricious. Any remaining

arguments presented by appellant, not discussed here, lack sufficient merit to

warrant discussion. R. 2:11-3(e)(1)(D) and (E).

      Affirmed.




                                                                            A-1239-19
                                       10